Citation Nr: 0914637	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-34 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995 
and from October 1995 to March 1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The January 2007 rating decision denied the Veteran's June 
2006 claims for entitlement to service connection for 
bilateral hearing loss, shin splints and a left ankle 
condition, and granted service connection for sciatica of the 
left leg, evaluating the disability as noncompensable.  The 
Veteran disagreed and perfected an appeal.

In July 2008, the Veteran and his representative presented 
evidence and testimony in support of his claims at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

In an October 2008 decision, the Board remanded the claim for 
entitlement to service connection for a left ankle condition 
for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board 
ordered VBA to arrange for the Veteran to be examined by a VA 
medical provider who was to review the Veteran's VA claims 
folder, examine the Veteran and determine the current 
condition of the Veteran's left ankle condition.  If ankle 
instability was diagnosed, then the examiner was to provide 
an opinion whether the condition was related to service.  The 
record shows that the Veteran was examined by a VA provider 
in January 2009.  No diagnosis of instability was made, thus 
no opinion was provided.  

However, the record evidence includes a December 2006 
diagnosis of "hypertrophic scarring anterior talofibular 
ligament."  The Veteran's service treatment records include 
two separate November 1994 entries indicating the Veteran 
injured his left ankle.  Thus, it appears as though elements 
(1) and (2) have been met.

The Board's concern is element (3).  Here, there is evidence 
of an injury during service and a diagnosed condition.  But, 
there is no medical opinion that addresses whether the injury 
during service is related to the diagnosed condition.  
Specifically, the December 2006 examiner opined that the left 
ankle pain the Veteran experienced was caused by the 
Veteran's in-service ankle sprain.  However, the diagnosed 
condition was scarring of the anterior talofibular ligament, 
and there is nothing in the record which addresses whether 
the Veteran's ligament condition was caused by the injury 
during service.  

This is a medical question that the Board can not answer; the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  A medical opinion is 
necessary for the adjudication of the claim.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the Veteran's 
VA claims folder to be reviewed by an 
orthopedist who should determine the 
etiology of the Veteran's diagnosed 
hypertrophic scarring anterior talofibular 
ligament condition.  The examiner should 
specifically provide an opinion whether 
the Veteran's in-service 1994 ankle sprain 
injury more likely than not caused or 
aggravated the hypertrophic scarring 
anterior talofibular ligament condition.  
If the examiner determines that a physical 
examination of the Veteran is necessary to 
render such an opinion, then VBA should 
arrange for the Veteran to be examined.  
The examiner's report should be in writing 
and associated with the Veteran's VA 
claims folder.

2.  Following completion of the foregoing, 
and additional development deemed 
necessary, VBA should readjudicate the 
Veteran's claim for entitlement to service 
connection for a left ankle condition.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




